 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GABRIEL BRADWAY,                                    No. 2:20-cv-0436 KJN P
12                         Plaintiff,
13              v.                                        ORDER
14    DR. YASHODARA RAO,
15                         Defendant.
16

17              Plaintiff is a state prisoner, proceeding without counsel. On March 26, 2020, plaintiff

18   filed an affidavit in support of a request for additional time in which to comply with the March

19   16, 2020 Order and Findings and Recommendations. Good cause appearing, plaintiff’s request

20   for extension of time is granted. Accordingly, IT IS HEREBY ORDERED that:

21             1. Plaintiff’s request for an extension of time (ECF No. 16) is granted; and

22             2. Plaintiff is granted sixty days from the date of this order in which to file an amended

23   complaint and to file objections to the findings and recommendations (ECF No. 13).

24   Dated: March 30, 2020

25

26
     /brad0436.36
27

28
